

EXHIBIT 10.57


Fiscal Year 2007 Annual Incentive Plan Criteria


The Annual Incentive Plan rewards performance based upon consolidated, business
unit and individual results. The named executive officers are assigned the
following Target Award Percentage of their base salary for fiscal year 2007
Annual Incentive Awards:
 
Level
Target Award Percentage
   
CEO
110%
13
95%
12
75%
11
65%





Awards are based upon the consolidated results of the company and/or the
individual’s business unit results. The weighting factors for corporate and
business unit performance for named executive officers is as follows:


Level
Corporate / Business Unit Weight
   
CEO and Level 13
100% / 0%
11-12
80% / 20%





The payout multiple of a participant’s Target Award Percentage, depending upon
whether threshold, target, distinguished or super-distinguished performance is
achieved is as follows:
 
Payout Multiple of Target Award Percentage
 
Threshold          25%
Target   100%
Distinguished  150%
Super-Distinguished   200%



The consolidated results of the company shall be measured based upon a return on
equity (“ROE”) calculation. ROE shall be calculated as consolidated net income
divided by consolidated equity. Business unit results shall be measured based
primarily on income needed to support the consolidated ROE goal.












E-1